Citation Nr: 0724957	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus type II.

2.  Entitlement to an evaluation in excess of 20 percent for 
neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for 
neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Marine Corps (USMC) from January 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for coronary artery 
disease claimed as heart problems.  The issue was re-
characterized as coronary artery disease with hypertension in 
a March 2004 statement of the case.  In August 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.

The Board remanded this case for additional development in 
November 2005.  As the requested development has been 
accomplished, this case is properly before the Board.

In January 2007, the RO granted service connection for 
coronary artery disease.  Therefore, this issue is no longer 
before the Board.

The RO granted separate increased ratings of 20 percent for 
peripheral neuropathy of the left and right lower extremities 
in March 2006.  In June 2006, the veteran submitted a 
statement that his legs had deteriorated to the point that he 
was unable to walk without pain and requested additional 
compensation.  This is considered a valid notice of 
disagreement with the assigned ratings provided in the March 
2006 decision.  Therefore, a statement of the case addressing 
these issues should be provided.  

The issues of increased ratings for peripheral neuropathy of 
the bilateral lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not diagnosed in service or for many years 
thereafter; and the competent and most probative medical 
evidence of record does not relate the veteran's hypertension 
to active service or to his service-connected diabetes 
mellitus type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, directly or presumptively; nor is it proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2002.  The RO provided the appellant 
with additional notice in April 2004 and in March 2006, 
subsequent to the initial adjudication.  While the last two 
notices were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in October 2004 and January 2007 supplemental 
statements of the case, following the provision of the 
respective notice letters.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained medical opinions as to the 
etiology of the hypertension, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hypertension, which 
he contends is secondary to exposure to herbicides in 
service.  He also argues that his hypertension is related to 
his service-connected diabetes mellitus type II, noting that 
he believes his diabetes symptoms started in the 1980's, 
although a diagnosis was not given until later.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term disability" refers 
to impairment of earning capacity, and the definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record contains a current hypertension diagnosis.  
Hypertension is checked off on July 1992 and August 1992 
lists of diagnostic codes on a private physician's charge 
tickets.  VA medical records dated from November 2001 to 
August 2002 also show diagnoses of hypertension.

The next issue is whether there is evidence of any in-service 
incurrence of hypertension or relationship to the veteran's 
service-connected diabetes mellitus.

Service personnel records note the veteran served in the 
Republic of Vietnam from March 1965 to December 1965; so he 
is presumed to have been exposed to herbicides in service.  
38 C.F.R. § 3.307(a)(6).  Hypertension, however, is not one 
the diseases that is presumed to be related to herbicide 
exposure.  The diseases include chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes) 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 61 Fed. 
Reg. 41442, 41448 (1996).  

The first diagnosis of hypertension is in 1997, which is 31 
years after service; therefore, hypertension also is not 
presumed to be related to service under the provisions of 
38 C.F.R. §§ 3.307, 3.309.  Additionally, the record does not 
show any evidence of a direct relationship to service.  The 
service medical records are negative for any hypertension 
diagnosis.  There also is no medical evidence of continuity 
of symptomatology of this disability from service or during 
the 26 years before this disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).    

As for whether the veteran's hypertension was caused or 
aggravated by his service-connected diabetes mellitus, the 
favorable evidence consists of a July 2002 VA examination 
report on which the examiner stated that it was his feeling 
that the blood pressure was secondary to diabetes mellitus.  
On an addendum to this report, however, the examiner noted 
that the veteran's hypertension diagnosis predated his 
diagnosis of diabetes in 1997.  

With regard to the date of onset of diabetes mellitus, 
however, an undated letter from a private physician notes 
that in 1992 the physician had a casual discussion with the 
veteran concerning symptoms of diabetes and that after 
hearing the veteran's described symptoms, he felt that it was 
a possibility that the veteran had diabetes and should 
consult a physician. 

The unfavorable evidence consists of a December 2005 VA 
examination report, which notes the veteran reported he was 
first diagnosed with diabetes in 1992, although medical 
records document onset in 1997.  The examiner noted that on 
review of the claims file a June 2001 endocrine note 
indicated that the veteran had a history of diabetes mellitus 
diagnosed about four to five years prior to percutaneous 
transluminal coronary angioplasty in 1997.  The examiner 
found that in the absence of significant diabetic nephropathy 
(normal chromium and no significant proteinuria), 
hypertension was not caused or aggravated by diabetes.

The negative medical opinion is more probative in this case, 
as the examiner gave a rationale for the opinion.  Although 
the opinion erroneously states the first diagnosis of 
diabetes to be five years earlier than the evidence reflects, 
that still places it 26 years after service, and the 
examiner's opinion was based on the normal chromium levels 
and the fact that there was no significant proteinuria.  The 
examiner who provided the positive opinion did not offer a 
reason other than it was "his feeling that the blood 
pressure was secondary to diabetes mellitus."  This opinion 
is speculative at best.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, the negative evidence in this case outweighs the 
positive.

Although the veteran has asserted that his hypertension is 
related to service or his service-connected diabetes 
mellitus, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran's lay assertions have 
been considered, they are outweighed by the most probative 
medical evidence of record, which does not show a 
relationship between hypertension and diabetes mellitus or 
service.    

The preponderance of the evidence is against the service 
connection claim for hypertension, to include as secondary to 
diabetes mellitus; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus is denied.

REMAND

The RO assigned increased ratings of 20 percent for 
peripheral neuropathy of each lower extremity in March 2006.  
In June 2006, the veteran submitted a statement that his legs 
had deteriorated to the point that he was unable to walk 
without pain and requested additional compensation.  This is 
considered a valid notice of disagreement with the assigned 
ratings provided in the March 2006 decision.  The RO has not 
issued a statement of the case, and, a remand for this action 
is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative addressing 
the assignment of separate 20 percent 
ratings for peripheral neuropathy of the 
left and right lower extremities.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2006).  
Thereafter, if an appeal is perfected, 
these issues should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


